                 Case 19-10729-MFW              Doc 518        Filed 09/12/19        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

                                                                       Case No.: 19-10729 (MFW)
ORCHIDS PAPER PRODUCTS COMPANY, et al.,1
                                                                        (Jointly Administered)
                                                      Debtors.
                                                                        Re: Docket Nos. 480, 483, 484 & 485




     ORDER APPROVING MOTION FOR AN ORDER PURSUANT TO BANKRUPTCY
      RULE 9019 APPROVING SETTLEMENT AGREEMENT BY AND AMONG THE
               OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
        ANKURA TRUST COMPANY, LLC AND ORCHIDS INVESTMENT LLC

         Upon the 9019 Motion2 of the Committee, the Lender, and the Agent, pursuant to Fed. R.

 Bankr. P. 9019, approving the Settlement Agreement between the Parties and resolving the all

 matters related to the Committee Lien Challenge and the Committee Sale Objection; and the Court

 having jurisdiction to consider the 9019 Motion and the relief requested therein pursuant to 28

 U.S.C. §§ 157(a) and (b) and 1334(b); and consideration of the 9019 Motion and the relief

 requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b) in which the Court may

 enter a final order; and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

 having determined that granting the relief requested in the 9019 Motion is fair, reasonable and in

 the interest of the Settlement Parties, the Debtors and their estates; and any objections filed with



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
 South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
 company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
 Tennessee 37027.
 2
   Terms not otherwise defined herein shall have the meaning afforded to them in the 9019 Motion [Docket No. 480]
 or the Settlement Agreement attached as Exhibit A of the 9019 Motion.
              Case 19-10729-MFW          Doc 518      Filed 09/12/19     Page 2 of 2



respect to the 9019 Motion having been resolved, withdrawn or overruled by the Court; and notice

of the Motion being sufficient under the circumstances; and after due deliberation and sufficient

cause appearing therefor;

               IT IS HEREBY ORDERED THAT:

               1.      The Settlement Agreement is approved.

               2.      The Settlement Parties are authorized to enter into the Settlement

Agreement and take all actions necessary to consummate its terms and conditions.

               3.      The form and manner of notice of the 9019 Motion is hereby determined to

be sufficient and adequate under the circumstances, and the limitation of the notice of the 9019

Motion is hereby approved pursuant to Bankruptcy Rule 2002.

               4.      This Order shall be effective immediately upon its entry by the Court.

               5.      This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order. No distribution of the Settlement Amount is

authorized by this Order or shall be made absent confirmation of a chapter 11 plan or further order

of this Court on a motion on notice. The rights of all parties in interest, including but not limited

to the United States Trustee, to object to any such distribution are preserved.




       Dated: September 12th, 2019
       Wilmington, Delaware                            MARY F. WALRATH
                                                -2-    UNITED STATES BANKRUPTCY JUDGE
